DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on April 26, 2021.
Claims 1-18 are pending.
Claims 1-18 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 15/483,522.
Claims 1-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Ng et al in view of Byl et al in view of Mayer et al.
Claims 1-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Ng et al in view of Buhl et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-53 of copending Application No. 15/483,522.
US Patent Application No. 14/483,522 claims a composition for use in an ion implanter for production of target ionic species comprising a dopant such as born trifluoride in a greater 2, N2, He, Ne, Ar, Kr or Xe; the dopant source or assistant species is isotopically enriched greater than natural abundance levels (Claims 30-53).  The difference between the instant claims and the claims in US Patent No. 14/483,522 lies in the fact that the claims in US Patent No. 14/483,522 has additional species claimed and the instant claims recite properties regarding a B-containing ion beam current.  With respect to the claimed properties (i.e. creating a B ion beam current, creating a B ion beam current at a level higher than that generated solely from the dopant source, the power level and flow rate whereby the B ion beam current is 1%/4%/10%/20%/25%/30%, ion implanter, the B ion beam current at a level lower than generated solely from the dopant source, the claimed properties are inherent to the composition as US Patent No. 14/483,522 teaches the same composition.  With regard to the dopant source and assistant species being pre-mixed, co-lowed or sequentially flowed to an ion chamber, these are product by process limitations, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  A person of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the claims in US Application No. 14/483,522.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600 (already of record)) in view of Byl et al (WO 2013/122986 (already of record)) in further view of Mayer et al (US Patent Application 2013/0264492 (already of record)).
Regarding claims 1-18, Ng et al teaches ion implantation of a composition comprising a mixture of up to 95vol% of a dopant gas such as germanium tetrafluoride, boron trifluoride or silicon tetrafluoride and the balance inert/other gases (Col. 1, Lines 5-10; Col. 3, Lines 18-30, 51-56).  Ng et al further teaches argon or xenon (Col. 3, Line 25).  However, Ng et al fails to specifically disclose Si2H6.
In the same field of endeavor, Byl et al teaches an ion implanter to provide a dopant in a substrate with a co-flow gas mixture with the dopant gas such as CH4, GeH4, and SiH4 (Paragraph 10) in order to enhance the operational character of the ion implanter with at least one recipe transition, beam stability, source life, beam uniformity, beam current and cost of ownership relative to the dopant gas without any additional gas or co-flow gas (Paragraph 18).  Byl et al further teaches the dopant source gas can be isotopically enriched (Paragraph 82).  Byl et al further teaches the gases are concurrently flowed to the same ion implanter and are separated from one another (Paragraph 68).  Byl et al further teaches the dopant source gas or multiple dopant source gases may be supplied in any desired combination and the feed lines are provided with flow control values for controlling the flow from the respective sources; Byl further teaches co-flow or sequential gas flows (Paragraphs 49-50, 54-55, 59).
2H6 (Paragraphs 26-32).
With regard to the claimed assistant species, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided assistant/co-flow gases such as Si2H6 in Ng et al in view of Byl et al and Mayer et al in order to enhance the operational character of the ion implanter with at least one recipe transition, beam stability, source life, beam uniformity, beam current and cost of ownership relative to the dopant gas without any additional gas or co-flow gas as taught in Byl et al (Paragraph 18) and provide higher beam currents and performance advantages as taught in Mayer et al (Paragraphs 9-11, 26-32) and because the broad teachings of Ng et al encompass the combination of other gases with the dopant gas.
With regard to an isotopically enriched dopant gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an isotopically enriched dopant gas in Ng et al in view of Byl et al and Mayer et al in order to enhance the performance and lifetime of the boron doped ion source.
With respect to the claimed properties (i.e. creating a B ion beam current, creating a B ion beam current at a level higher than that generated solely from the dopant source, the power level and flow rate whereby the B ion beam current is 1%/4%/10%/20%/25%/30%, ion implanter, the B ion beam current at a level lower than generated solely from the dopant prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also MPEP 2112.01 I.  


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600 (already of record)) in view of Buhl et al (WO Patent 2015/023903).
Regarding claims 1-18, Ng et al teaches ion implantation of a composition comprising a mixture of up to 95vol% of a dopant gas such as germanium tetrafluoride, boron trifluoride or silicon tetrafluoride and the balance inert/other gases (which satisfies (Col. 1, Lines 5-10; Col. 3, Lines 18-30, 51-56).  Ng et al further teaches argon or xenon (Col. 3, Line 25).  However, Ng et al fails to specifically disclose Si2H6.
In the same field of endeavor, Buhl et al teaches an ion implanter to provide a dopant in a substrate with a co-flow gas mixture with the dopant gas such as Si2H6 and SiH4 (Paragraph 34, 45) in order to modulate unwanted deposition in the ion source chamber by suppressing reactions that would cause such deposition (Paragraph 107).  Buhl et al further teaches the dopant source gas can be isotopically enriched (Paragraph 35).  Buhl et al further teaches delivering the go-flow gas simultaneously or separately from the dopant gas or pre-mixed in a conduit (Paragraph 104).
2H6 in Ng et al in view of Buhl et al in order to modulate unwanted deposition in the ion source chamber by suppressing reactions that would cause such deposition as taught in Buhl et al (Paragraph 18) and because the broad teachings of Ng et al encompass the combination of other gases with the dopant gas.
With regard to an isotopically enriched dopant gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an isotopically enriched dopant gas in Ng et al in view of Buhl et al in order to enhance the performance and lifetime of the boron doped ion source.
With respect to the claimed properties (i.e. creating a B ion beam current, creating a B ion beam current at a level higher than that generated solely from the dopant source, the power level and flow rate whereby the B ion beam current is 1%/4%/10%/20%/25%/30%, ion implanter, the B ion beam current at a level lower than generated solely from the dopant source, these are intended use limitations.  Nonetheless, it is expected for these properties to be intrinsic to the composition of Ng et al and Buhl et al as Ng et al and Buhl et al teach a similar composition as the instant invention.   Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also MPEP 2112.01 I.  

Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
With respect to the obviousness rejection over Ng et al in view of Byl et al in view of Mayer et al, Applicant argues Ng et al teaches halide containing dopant sources and there is no suggestion to provide multiple dopant gases.  Applicant further argues that Byl e al teaches carbon dopant sources for carbon implantation and it not applicable to Ng et al.  Applicant argues that Mayer et al teaches silicone based dopants and fails to teach compositions comprising two dopant sources comprising different dopant species.  Applicants argues hindsight.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Ng et al teaches compositions for ion implantation comprising a dopant gas such as germanium tetrafluoride, boron trifluoride or silicon tetrafluoride and the balance inert/other gases (Col 1, Lines 5-10; Col. 3, Lines 18-30, 51-56).  Byl et al teaches a carbon ion implantation composition comprising co-flow gases such as CH4, GeH4, and SiH4 (Paragraph 10).  Byl et al further teaches the dopant source gas or multiple dopant source gases may be supplied in any desired combination (Paragraphs 49-50, 54-55, 59).  Likewise, Mayer et al teaches supplemental gases that do not contain the dopant species in combination with the dopant gas in order to improve lifetime and performance of the ion source including GeH4, B2H6 and S2H6 (Paragraphs 26-32).  Hence, both Byl et al and Mayer et al do teach mixing dopant gases with combination of other supplemental/co-gas species that have the same specie or different specie from the dopant gas in order to enhance beam currents.  Furthermore, there is a substantial overlap of the supplemental gases used to combine with the dopant gases in order 2H6 in Ng et al in view of Byl et al and Mayer et al in order to enhance the operational character of the ion implanter with at least one recipe transition, beam stability, source life, beam uniformity, beam current and cost of ownership relative to the dopant gas without any additional gas or co-flow gas as taught in Byl et al (Paragraph 18) and provide higher beam currents and performance advantages as taught in Mayer et al (Paragraphs 9-11, 26-32) and because the broad teachings of Ng et al encompass the combination of other gases with the dopant gas.
With respect to the obviousness rejection over Ng et al in view of Buhl et al, Applicant argues there is no rationale for one of ordinary skill in the art to look to a silicon ion implant species to modify the Ng et al reference, other than by hindsight.  Applicant further argues adding Si2H6 in counterintuitive because it’s not expected to produce higher B-containing ion beam current given that adding Si2H6 is diluting the dopant source; Applicant argues unexpected results.  
The Examiner respectfully disagrees with the above argument because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided assistant/co-flow gases such as Si2H6 in Ng et al in view of Buhl et al in order to modulate unwanted deposition in the ion source chamber by suppressing reactions that would cause such deposition as taught in Buhl et al (Paragraph 18) and in order to improve beam performance and source life (Paragraph 72) and because the broad teachings of Ng et al .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  With respect to Applicants arguments of unexpected results, the instant claims are not commeasure in scope with showing in Figure 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.